Case 2:20-cv-00529-JDC-KK Document 10 Filed 10/14/20 Page 1 of 1 PageID #: 56




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


FREDRICK JOSEPH #587825                            CASE NO. 2:20-CV-00529 SEC P

VERSUS                                             JUDGE JAMES D. CAIN, JR.

ANTHONY ALLEMAND ET AL                             MAGISTRATE JUDGE KAY


                                       JUDGMENT

       For the reasons stated in the Report and Recommendation [doc. 8] of the Magistrate

Judge previously filed herein, and after an independent review of the record, determining

that the findings are correct under the applicable law, and considering the objections to the

Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED, and DECREED that the suit be DISMISSED

WITH PREJUDICE under 28 U.S.C. § 1915(e)(2).

       THUS DONE AND SIGNED in Chambers on this 14th day of October, 2020.



                    _________________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
